Citation Nr: 0832967	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-13 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for varicose veins with 
venous insufficiency and venous stasis of the lower 
extremities (claimed as pain and swelling of the lower 
extremities as a residual of cellulitis.)




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served in the Marine Corps Reserves from October 
1961 to October 1967 with a period of active duty for 
training (ACDUTRA) from August 1962 to February 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The veteran has varicose veins (varicosities), venous 
insufficiency and venous stasis of the legs.

2.  The varicose veins, venous insufficiency and venous 
stasis were first identified many years after the veteran's 
military service had ended and have not been linked by 
competent medical evidence to his service.


CONCLUSION OF LAW

Varicose veins, venous insufficiency and venous stasis were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2006, prior to the initial adjudication of his claim in 
June 2006.  The letter informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  
Additionally, another letter was sent in March 2006, so also 
before initially adjudicating his claim, which complied with 
Dingess by apprising him of the downstream disability rating 
and effective date elements of his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and Social Security Administration 
(SSA) records.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
RO also contacted the two private physicians who the veteran 
indicated had treated him since service.  But both physicians 
indicated that no medical records concerning the veteran were 
available.  He was informed of this.  He submitted billing 
records, but not medical records from these two physicians.  
He also submitted records concerning a post-rating decision 
medical consultation.  As the RO obtained the records 
indicated and available, there are no records pertaining to 
the claim still outstanding.

The Board also sees the veteran was afforded a VA medical 
evaluation in June 2006 to determine whether he has a current 
leg or foot disability as a result of cellulitis contracted 
during his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist him in developing 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

II.  Merits of the Claim

The veteran claims that he has experienced periodic pain and 
swelling in his legs and feet since a bout of cellulitis in 
1962, while in the military.  For the reasons and bases set 
forth below, however, the Board finds that the preponderance 
of the evidence is against his claim, so it must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10 percent) within one year 
of separation from active military service.  This presumption 
can be rebutted by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Here, the veteran's service medical records (SMRs) show he 
was diagnosed with cellulitis without lymphangitis of both 
lower legs on one occasion in August 1962.  The record shows 
his legs were red and swollen but resolved with bedrest and 
cool dressings.  The records concerning the remaining three 
years of his service show normal medical findings for legs 
and feet and self-reports of no leg or foot problems.  

The veteran submitted records regarding his Social Security 
disability finding in 2002.  The January 2002 medical 
examination conducted for SSA purposes shows medical 
conditions wholly unrelated to the currently claimed 
disability, a shoulder injury and heel spurs.  This 
examination report makes no indication of a circulatory 
condition in the veteran's legs and feet.  Based on the 
different disability described and different standard used by 
SSA, these records do not appear to lend any support to his 
claim with VA for service connection.  See, e.g., 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

A VA medical evaluation was performed in June 2006 for a 
medical opinion concerning the etiology of the veteran's 
claimed condition - in particular, whether it is related to 
his reported symptoms of pain and swelling in his legs and 
feet and the episode of cellulitis in 1962.  After examining 
the veteran's leg and feet, the examiner made the following 
findings as to the veteran's circulation in his lower 
extremities:   

Extremities showed regular pulses bilaterally in 
upper and lower extremities.  Feet showed no ruber 
and brisk capillary refill noted in the digits of 
the feet and hands bilaterally.  No significant 
thinning of the hair or skin noted in the lower 
extremities, and his feet were warm to touch.  No 
significant stasis dermatitis, ulcerations, or 
pigmentosus noted in the lower extremities.  There 
were noted scattered mild superficial varicose 
veins in the lower legs bilaterally with a trace of 
pitting edema noted bilaterally in the lower legs 
and ankles today.  Extremities and skin in lower 
extremities specifically otherwise appeared healthy 
today. 

The VA examiner's ultimate diagnosis was mild varicose veins 
in the lower legs, bilaterally, with apparent mild chronic 
venous stasis and venous insufficiency.  The examiner opined 
that the veteran's condition was not as likely as not 
directly related to the cellulitis incurred in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The RO characterized the veteran's claim as one for service 
connection of varicose veins based on the examiner's medical 
diagnosis of this condition.  In the veteran's July 2006 
letter, however, he objected to this characterization of his 
disability.  He reiterated his initial contention of leg and 
foot pain and swelling.  But it is important for him to 
understand that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Following the VA examination, the veteran sought a second 
opinion concerning the circulation irregularity in his leg 
and feet.  The October 2006 examination found "no deep vein 
[] thrombosis in either thigh."  So this examination did not 
appear to make any affirmative finding of a leg or foot 
disorder, certainly not one related to the veteran's military 
service - including to the bout of cellulitis mentioned.

The Board has also considered the veteran's and his sister's 
lay statements in support of his claim.  While they may well 
believe that his leg and foot disorders are related to his 
military service, as laypersons without any medical training 
and expertise, they are simply not qualified to make this 
important medical determination.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions, including concerning the appropriate 
diagnosis and etiology of a disorder).  The veteran is 
competent - even as a layman, to comment on symptoms he has 
personally experienced, such as leg and foot pain, but he is 
not competent to provide a medical opinion concerning the 
cause of his pain and, in particular, whether it is related 
to his military service, including to any conditions like 
cellulitis that he experienced during service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Since the VA examiner based his opinion on a thorough review 
of the record, the Board finds that his opinion constitutes 
compelling evidence against the claim for service connection 
for varicose veins, venous stasis and venous insufficiency.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).

The record shows this disability was not objectively 
documented until the June 2006 VA medical evaluation, nearly 
40 years after the veteran's service in the reserves had 
ended.  This lengthy period between his service and the first 
evidence of varicose veins, venous stasis and venous 
insufficiency provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim, and the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  VA must 
therefore deny his claim.







ORDER

The claim for service connection for varicose veins, venous 
stasis and venous insufficiency - including as residual of 
cellulitis, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


